         Case 1:16-cv-00012-NBF Document 111 Filed 03/30/20 Page 1 of 2




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS


 TAYLOR ENERGY COMPANY LLC,                          *       CASE NO. 16-12C

                       Plaintiff,                    *

 VERSUS                                              *      JUDGE NANCY B. FIRESTONE

                                                     *
 THE UNITED STATES OF AMERICA,
                                                     *
                       Defendant.
 *      *       *      *     *         *      *      *

                          MOTION TO UNSEAL IBLA DECISION

       Plaintiff Taylor Energy Company LLC (“Taylor Energy”) moves to unseal Dkt. 93-1, the

October 30, 2018 decision of the Interior Board of Land Appeals (“IBLA”) in case number IBLA

2015-207. Defendant United States of America (“the Government”) consents to this motion.

       On October 17, 2018, this Court ordered the Government “to file the unredacted [IBLA]

decision [in case number 2015-207] with this court under seal by October 31, 2018.” Dkt. 89.

IBLA issued its decision on October 30, 2018, see Dkt. 92, and the next day the Government filed

that opinion with this Court under seal, see Dkt. 93-1 (the IBLA decision).

       The IBLA decision has subsequently become publicly available. For example, it can be

accessed on Westlaw at 193 IBLA 283, 2018 WL 6620460. “The United States Court of Appeals

for the Federal Circuit has held that ‘a presumption of public access to judicial records’ exists.”

ManTech Advanced Sys. Int’l, Inc. v. United States, 141 Fed. Cl. 493, 498 n.1 (2019) (Firestone,

C.J.) (quoting Baystate Techs., Inc. v. Bowers, 283 F. App’x 808, 810 (Fed. Cir. 2008)). In light

of the public availability of the IBLA decision, this presumption should be honored here.
         Case 1:16-cv-00012-NBF Document 111 Filed 03/30/20 Page 2 of 2



       Respectfully submitted this 30th day of March, 2020.

                                              /s/ Carl D. Rosenblum
                                              CARL D. ROSENBLUM, T.A.
                                              ALIDA C. HAINKEL
                                              LAUREN C. MASTIO
                                              Jones Walker LLP
                                              201 St. Charles Avenue, 49th Floor
                                              New Orleans, Louisiana 70170-5100
                                              Telephone: (504) 582-8000
                                              Facsimile: (504) 589-8296
                                              crosenblum@joneswalker.com

                                               And

                                               PAUL A. DEBOLT
                                               Venable LLP
                                               600 Massachusetts Avenue, NW
                                               Washington, D.C. 20001
                                               Telephone: (202) 344-4000


                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 30th day of March, 2020, a true and correct copy of

the above and foregoing was filed electronically with the Clerk of Court using the CM/ECF system.

Notice of this filing will be sent to all counsel of record participating in CM//ECF by operation of

the court’s electronic filing system.

                                               /s/ Carl D. Rosenblum
